             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION

ROBERT JOHN LAMMI,
Petitioner,


v.                                               Case No. 17-11446
                                              Hon. Terrence G. Berg
DUNCAN MACLAREN,
Respondent.

OPINION AND ORDER DENYING PETITION FOR A WRIT
  OF HABEAS CORPUS, DENYING A CERTIFICATE OF
 APPEALABILITY, AND DENYING LEAVE TO PROCEED
         IN FORMA PAUPERIS ON APPEAL
I.   Introduction

     This is a pro se habeas case brought pursuant to 28 U.S.C. §

2254. Michigan prisoner Robert John Lammi (“Petitioner”),

currently confined at the Kinross Correctional Facility, was

convicted of two counts of delivery of less than 50 grams of a
controlled substance, MICH. COMP. LAWS § 333.7401(2)(a)(iv),

following a jury trial in the Iosco County Circuit Court. He was

sentenced to concurrent terms of 4.5 years to 40 years in prison in
2014. In his pleadings, Petitioner raises claims concerning the

joinder of his criminal charges and the effectiveness of trial counsel.

Respondent contends that the claims lack merit. For the reasons

set forth, the Court denies the petition for a writ of habeas corpus.
The Court also denies a certificate of appealability and denies

Petitioner leave to proceed in forma pauperis on appeal.

II.   Facts and Procedural History

      Petitioner’s convictions arise from his delivery of heroin to a
confidential informant who was working with officers from the

Michigan State Police Strike Team Investigative Narcotics Group

(STING). The Michigan Court of Appeals described the relevant
facts, which are presumed correct on habeas review, see 28 U.S.C.

§ 2254(e)(1); Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009), as

follows:

      A confidential informant agreed to work with Oscoda
      and STING officers to purchase heroin from defendant
      following a traffic stop in which the informant was found
      to be in possession of heroin. The informant testified
      that he had been a heroin addict for about eight or nine
      years, and that he had had regular contact with
      defendant for four to five years. On April 22, 2013 and
      again on April 24, 2013, STING officers equipped the
      informant with prerecorded buy money and an audio
      transmitter. One of the STING officers, Detective Tyler
      Leslie, testified that he drove the informant to the area
      of defendant's residence on both dates, and waited for
      the informant to contact him after the purchases were
      completed.

      After the sales were completed, the informant met with
      Detective Leslie and turned over the drugs that he
      purchased from defendant. The drugs were analyzed
      and determined to be heroin. Detective Leslie testified
      that the transmitter failed during the first controlled
      purchase but the informant told him that he had made
                                  2
contact with defendant, handed defendant the
prerecorded $190 buy money, and, in exchange,
defendant handed the informant four packages of
heroin.

After the second controlled purchase, which was
recorded and played for the jury, the informant told
Detective Leslie that he had made contact with
defendant's girlfriend, Ashley Weisenstein, who told
him that the price for the heroin was $195. The
informant told Weisenstein that he had agreed with
defendant upon a price of $190. According to the
informant, Weisenstein called to defendant in another
room of the house and defendant told her that $190 was
an acceptable price. Weisenstein disputed this account
at trial, and testified that she was alone in the house
during the second purchase and that defendant played
no role in this delivery of the heroin. However, during
an earlier court proceeding in which she tendered a plea
to related charges, Weisenstein agreed that she acted on
behalf of defendant when she delivered heroin to the
informant.

The informant testified that he used heroin every day
and had been addicted to it for about eight or nine years.
He testified that he had known defendant for four or five
years, and that during that time, he had seen defendant
"[m]aybe every other day." The informant confirmed
that he began working with Detective Leslie as a
confidential informant after he was stopped and found
to be in possession of heroin. The informant testified
that he participated in the two controlled buys; he could
not recall which time he gave money to Weisenstein and
which time he gave it to defendant. The informant
testified that defendant was present for both purchases;
however, on the occasion when Weisenstein accepted his
money, the informant did not know "exactly where
[defendant] was at" or remember whether he had had a
                            3
     conversation with him. The informant did recall that
     when he gave the money to Weisenstein, she asked
     defendant "if $190 was okay, and he said yeah."

     Defendant was convicted and sentenced as set forth
     above . . ..
People v. Lammi, No. 321628, 2015 WL 5440233, *1–2 (Mich. Ct.

App. Sept. 15, 2015) (unpublished).

     Following his convictions and sentencing, Petitioner filed an

appeal of right with the Michigan Court of Appeals raising claims

concerning the right to present a defense, the admissibility of

evidence, joinder, prosecutorial misconduct, ineffective assistance

of counsel, and sentencing. The court denied relief on those claims
and affirmed Petitioner’s convictions and sentences. Id. at *3-7.

Petitioner filed an application for leave to appeal with the Michigan

Supreme Court, which was denied because the court was not

persuaded to review the questions presented. People v. Lammi, 499

Mich. 927, 878 N.W.2d 880 (2016).

     Petitioner thereafter filed his federal habeas petition. He

raises the following claims:

     I.    Fundamental fairness and due process of law
           prohibit joinder of two distinct and separate
           charges involving completely different acts on
           separate days.

     II.   Ineffective assistance of trial counsel for failure to
           file/present an alibi defense.


                                  4
Respondent has filed an answer to the petition contending that it
should be denied.
III. Standard of Review

     The Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”), codified at 28 U.S.C. § 2241 et seq., sets forth the

standard of review that federal courts must use when considering

habeas petitions brought by prisoners challenging their state court
convictions. The AEDPA provides in relevant part:

     An application for a writ of habeas corpus on behalf of a
     person in custody pursuant to the judgment of a State
     court shall not be granted with respect to any claim that
     was adjudicated on the merits in State court proceedings
     unless the adjudication of the claim--

        (1) resulted in a decision that was contrary to, or
        involved an unreasonable application of, clearly
        established Federal law, as determined by the
        Supreme Court of the United States; or

        (2) resulted in a decision that was based on an
        unreasonable determination of the facts in light of the
        evidence presented in the State court proceeding.
28 U.S.C. §2254(d) (1996).

     “A state court’s decision is ‘contrary to’ . . . clearly established
law if it ‘applies a rule that contradicts the governing law set forth

in [Supreme Court cases]’ or if it ‘confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme] Court

and nevertheless arrives at a result different from [that]

                                   5
precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per

curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000));

see also Bell v. Cone, 535 U.S. 685, 694 (2002).

     “[T]he ‘unreasonable application’ prong of § 2254(d)(1)
permits a federal habeas court to ‘grant the writ if the state court

identifies the correct governing legal principle from [the Supreme]

Court but unreasonably applies that principle to the facts of
petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003)

(quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694.

However, “[i]n order for a federal court to find a state court’s

application of [Supreme Court] precedent ‘unreasonable,’ the state

court’s decision must have been more than incorrect or erroneous.

The state court’s application must have been ‘objectively
unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations omitted); see

also Williams, 529 U.S. at 409. “AEDPA thus imposes a ‘highly

deferential standard for evaluating state-court rulings,’ and

‘demands that state-court decisions be given the benefit of the

doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521

U.S. at 333, n. 7; Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per

curiam)).

     The United States Supreme Court has held that “a state

court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the
                                  6
correctness of the state court’s decision.” Harrington v. Richter, 562

U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652,

664 (2004)). The Supreme Court has emphasized “that even a

strong case for relief does not mean the state court’s contrary
conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538

U.S. 63, 75 (2003)). A habeas court “must determine what

arguments or theories supported or . . . could have supported, the
state court’s decision; and then it must ask whether it is possible

fairminded jurists could disagree that those arguments or theories

are inconsistent with the holding in a prior decision” of the Supreme

Court. Id. Thus, in order to obtain federal habeas relief, a state

prisoner must show that the state court’s rejection of a claim “was

so lacking in justification that there was an error well understood
and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id.; see also White v. Woodall, 572 U.S.

415, 419–20 (2014). Federal judges “are required to afford state

courts due respect by overturning their decisions only when there

could be no reasonable dispute that they were wrong.” Woods v.

Donald, 135 S. Ct. 1372, 1376 (2015). A habeas petitioner cannot

prevail as long as it is within the “realm of possibility” that

fairminded jurists could find the state court decision to be

reasonable. Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).


                                  7
      Section 2254(d)(1) limits a federal court’s review to a

determination of whether the state court’s decision comports with

clearly established federal law as determined by the Supreme Court

at the time the state court renders its decision. Williams, 529 U.S.
at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)

(noting that the Supreme Court “has held on numerous occasions

that it is not ‘an unreasonable application of clearly established
Federal law’ for a state court to decline to apply a specific legal rule

that has not been squarely established by this Court”) (quoting

Wright v. Van Patten, 552 U.S. 120, 125–26 (2008) (per curiam));

Lockyer, 538 U.S. at 71–72. Section 2254(d) “does not require a state

court to give reasons before its decision can be deemed to have been

‘adjudicated on the merits.’” Harrington, 562 U.S. at 100.
Furthermore, it “does not require citation of [Supreme Court]

cases—indeed, it does not even require awareness of [Supreme

Court] cases, so long as neither the reasoning nor the result of the

state-court decision contradicts them.” Early v. Packer, 537 U.S. 3,

8 (2002); see also Mitchell, 540 U.S. at 16.

      The requirements of “clearly established law” are to be

determined solely by Supreme Court precedent. Thus, federal

circuit or district court cases do not constitute clearly established

Supreme Court law and cannot provide the basis for federal habeas

relief. See Parker v. Matthews, 567 U.S. 37, 48–49 (2012) (per
                                   8
curiam); see also Lopez v. Smith, 135 S. Ct. 1, 2 (2014) (per curiam).

The decisions of lower federal courts, however, may be useful in

assessing the reasonableness of a state court’s decision. Stewart v.

Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v.
Bowersox, 340 F.3d 667, 671 (8th Cir. 2003)); Dickens v. Jones, 203

F. Supp. 2d 354, 359 (E.D. Mich. 2002).

      Lastly, a state court’s factual determinations are presumed
correct on federal habeas review. 28 U.S.C. § 2254(e)(1). A

petitioner may rebut this presumption with clear and convincing

evidence. Warren v. Smith, 161 F.3d 358, 360–61 (6th Cir. 1998).

Moreover, habeas review is “limited to the record that was before

the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

IV.   Discussion
      A.   Joinder of Charges

      Petitioner first asserts that he is entitled to habeas relief

because the trial court erred in consolidating his charges for trial.

Petitioner asserts that because the two offenses took place on

separate dates and involved different evidence, the claims were

improperly joined. In particular, he states that Ms. Weisenstein

was only involved in one of the transactions, only one of the

transactions was recorded, there was no visual observation of one

of the transactions, and the informant was not supervised or seen


                                  9
with him (Petitioner) at any time. Respondent contends that this

claim is not cognizable and that it lacks merit.

      There are no Supreme Court cases holding that a defendant

in a criminal case has a constitutional right to a separate trial on
each of the charges against him. See, e.g., Rodriguez v. Jones, 625

F. Supp. 2d 552, 560–61 (E.D. Mich. 2009). Rather, “consolidation

in one lawsuit of all issues arising out of a single transaction or
occurrence best promotes justice, economy, and convenience.” Ashe

v. Swenson, 397 U.S. 436, 454 (1970) (Brennan, J., concurring).

Joinder “has long been recognized as a constitutionally acceptable

accommodation of the defendant’s right to a fair trial.” Herring v.

Meachum, 11 F.3d 374, 377 (2d Cir. 1993). On habeas review of

state court convictions, the question is not whether the joinder of
charges or the refusal to sever counts for separate trials violated a

state procedural rule, but whether the petitioner was denied due

process of law under the Fourteenth Amendment. See Davis v.

Coyle, 475 F.3d 761, 777 (6th Cir. 2007) (citing Corbett v.

Bordenkircher, 615 F.2d 722, 724 (6th Cir. 1980)).

      The Supreme Court has stated that “[i]mproper joinder does

not, in itself, violate the Constitution. Rather, misjoinder

[constitutes] a constitutional violation only if it results in prejudice

so great as to deny a defendant his . . . right to a fair trial.” United

States v. Lane, 474 U.S. 438, 446 n. 8 (1986); see also Davis, 475
                                  10
F.3d at 777 (quoting Lane). The United States Court of Appeals for

the Sixth Circuit, however, has ruled that Lane’s language

regarding the failure to sever criminal charges is simply dicta and

thus not clearly established federal law that would justify federal
habeas relief, see Mayfield v. Morrow, 528 F. App’x 538, 541–42 (6th

Cir. 2013) (quoting Williams, 529 U.S. at 412); accord Collins v.

Runnels, 603 F.3d 1127, 1132 (9th Cir. 2010). Consequently,
Petitioner likely fails to state a cognizable claim for federal habeas

relief as to this issue.

      In any event, Petitioner fails to establish that the joinder of

the two drug charges violated his due process right to a fair trial.

Such claims have typically been rejected by the Sixth Circuit even

on direct review of federal criminal convictions. The Sixth Circuit
has explained that to establish prejudice from joinder, a defendant

must point to specific evidence that the joinder was prejudicial and

“an unproven assertion is not compelling evidence of actual

prejudice.” United States v. Saadey, 393 F.3d 669, 679 (6th Cir.

2005).

      The Michigan Court of Appeals reviewed this issue on direct

appeal and denied relief. The court explained:

      [D]efendant contends that the trial court erred in
      consolidating the cases arising from the two drug
      transactions. Before trial, the prosecutor filed a motion
      to consolidate the cases arising from the two deliveries
                                 11
of heroin under MCR 6.120 because the charges were
“identical, and the offenses are based on a series of
connected acts;” and because the witnesses and venue
were the same for both cases. Defendant objected,
arguing that the motion was untimely and that it would
cause prejudice. The trial court granted the motion to
consolidate in the interest of economy and based on its
findings that the cases were “related and [involve]
pretty much the same witnesses.” On appeal, defendant
argues that joinder was not proper because the charges
were not related under MCR 6.120.

We review a trial court's ultimate decision on joinder of
offenses for an abuse of discretion. People v. Duranseau,
221 Mich. App. 204, 208; 561 NW2d 111 (1997).

MCR 6.120 governs joinder of offenses charged in
multiple informations against a single defendant and it
provides in pertinent part as follows:

  [o]n its own initiative, the motion of a party ...
  the court may join offenses charged in two or
  more informations or indictments against a
  single defendant ... when appropriate to
  promote fairness to the parties and a fair
  determination of the defendant's guilt or
  innocence of each offense.

  Joinder is appropriate if the offenses are
  related. For purposes of this rule, offenses are
  related if they are based on
     (a) the same conduct or transaction, or
     (b) a series of connected acts, or
     (c) a series of acts constituting parts of a
     single scheme or plan. [MCR 6.120(B)(1).]

Under MCR 6.120, joinder is permissible when offenses
are “related,” meaning “they comprise either ‘the same
                           12
     conduct' or ‘a series of connected acts or acts constituting
     part of a single scheme or plan.’” People v. Williams, 483
     Mich. 226, 233; 769 NW2d 605 (2009), quoting MCR
     6.120(B)(1) and (2). Here, the trial court did not abuse
     its discretion in finding that the charged offenses were
     related in that they comprised the same conduct, and
     were arguably a series of connected acts, or acts
     constituting part of a single scheme or plan. The
     informant purchased the same amount of heroin from
     defendant for the same amount of money on two
     occasions within a short period of time. On both
     occasions, according to the informant, defendant
     directed the transactions; defendant told the informant
     when to come to his residence in order to complete the
     transaction and fixed or approved the price of the drugs.
     Defendant's claim that the acts “involved different
     conduct” is simply not supported by the record.

     Defendant argues that joinder was improper because
     the underlying acts were committed on different days.
     However, in Williams, [Michigan's] Supreme Court
     explained that “the unambiguous language of MCR 6
     .120 does not mandate the existence of temporal
     proximity between several offenses,” but rather
     “permits joinder of offenses that were not committed at
     the same time but nevertheless constitute a series of
     connected acts or acts constituting part of a single
     scheme or plan.” Williams, 483 Mich. at 241. Selling the
     same amount of heroin to the same purchaser for the
     same price in the same place on two separate occasions
     within a two-day period can fairly be described as a
     “single scheme or plan.” In short, the court did not abuse
     its discretion by joining the cases.
Lammi, 2015 WL 5440233 at *4–5.

     The state court’s decision is neither contrary to Supreme

Court precedent nor an unreasonable application of federal law or

                                 13
the facts. Petitioner fails to show that the consolidation of his two

drug charges into one trial was so prejudicial that it deprived him

of due process. The alleged offenses and charges were sufficiently

related so as to be part of a common scheme or plan under state law
and consolidating the cases was an efficient use of judicial

resources. Even if the charges were severed into separate trials,

they would have been cross-admissible at those separate trials as a
matter of state law. See MICH. R. EVID. 404(b); People v. Williams,

483 Mich. 226, 234 (2009).

     Additionally, a jury is presumed capable of considering each
criminal count separately and any prejudice arising from trial of

joined offenses may be cured by limiting instructions. United States

v. Cope, 312 F.3d 757, 781 (6th Cir. 2002). “Error based on
misjoinder is almost always harmless where...the trial court issues

a careful limiting instruction to the jury on the issue of possible

prejudice resulting from the joinder.” United States v. Cody, 498

F.3d 582, 587 (6th Cir. 2007). For purposes of federal habeas review,

a constitutional error that implicates trial procedures is considered

harmless if it did not have a “substantial and injurious effect or

influence in determining the jury’s verdict”); see also Fry v. Pliler,

551 U.S. 112, 117–18 (2007) (the Brecht standard applies in

“virtually all” habeas cases); Ruelas v. Wolfenbarger, 580 F.3d 403,


                                 14
411 (6th Cir. 2009) (ruling that Brecht is “always the test” in the

Sixth Circuit).

     In this case, any potential prejudice to Petitioner was

mitigated by the fact that the trial court instructed the jury about
the proper consideration of the multiple charges and the evidence

presented at trial. The trial court instructed the jury that “[t]he

defendant is charged with two counts of delivery of less than 50
grams of a mixture containing the controlled substance of heroin.

These are separate crimes, and the prosecutor is charging that the

defendant committed both of them. You must consider each crime

separately in light of all the evidence in the case. You may find the

defendant guilty of all or any one of these crimes, or not guilty.”

11/08/17 Trial Tr., pp. 29. Jurors are presumed to follow the court’s
instructions. See Penry v. Johnson, 532 U.S. 782, 799 (2001) (citing

Richardson v. Marsh, 481 U.S. 200, 211 (1987)); United States v.

Powell, 469 U.S. 57, 66 (1984) (“Jurors ... take an oath to follow the

law as charged, and they are expected to follow it.”).

     Moreover, the prosecution presented significant evidence of

Petitioner’s guilt as to both of the charges at trial, including the

recovered heroin packets, the lab reports, an audio tape of one

transaction, Ashley Weinsenstein’s plea statements, and testimony

from Detective Tyler Leslie and the informant. Any potential error

in consolidating the criminal charges into one trial was harmless.
                                 15
Petitioner fails to establish a violation of his federal constitutional

rights. Habeas relief is not warranted on this claim.

      B.    Effectiveness of Trial Counsel

      Petitioner also asserts that he is entitled to habeas relief
because trial counsel was ineffective for failing to file and present

an alibi defense. Petitioner states that his employer (John Pulda)

informed trial counsel that he possessed time cards showing that
Petitioner was at work when the offense took place and that he was

willing to testify. Counsel did not file notice of the alibi defense, the

jury never heard the employer’s testimony, and the time cards were

never introduced into evidence. Respondent contends that this

claim lacks merit.

      The Sixth Amendment to the United States Constitution
guarantees a criminal defendant the right to the effective

assistance of counsel. In Strickland v. Washington, 466 U.S. 668

(1984), the United States Supreme Court set forth a two-prong test

for determining whether a habeas petitioner has received

ineffective assistance of counsel. First, a petitioner must prove that

counsel’s performance was deficient. This requires a showing that

counsel made errors so serious that he or she was not functioning

as counsel as guaranteed by the Sixth Amendment. Id. at 687.

Second, the petitioner must establish that counsel’s deficient

performance prejudiced the defense. Counsel’s errors must have
                                   16
been so serious that they deprived the petitioner of a fair trial or

appeal. Id.

     To satisfy the first prong, a petitioner must identify acts that

were “outside the wide range of professionally competent
assistance.” Id. at 690. The reviewing court's scrutiny of counsel’s

performance is highly deferential. Id. at 689. There is a strong

presumption that trial counsel rendered adequate assistance and
made all significant decisions in the exercise of reasonable

professional judgment. Id. at 690. The petitioner bears the burden

of overcoming the presumption that the challenged actions were

sound trial strategy.

     As to the prejudice prong, a petitioner must show that “there

is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Id.

at 694. A reasonable probability is one that is sufficient to

undermine confidence in the outcome of the proceeding. Id. “On

balance, the benchmark for judging any claim of ineffectiveness

must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the [proceeding] cannot

be relied on as having produced a just result.” Id. at 686.

     The Supreme Court has confirmed that a federal court’s

consideration of ineffective assistance of counsel claims arising

from state criminal proceedings is quite limited on habeas review
                                 17
due to the deference accorded trial attorneys and state appellate

courts reviewing their performance. “The standards created by

Strickland and § 2254(d) are both ‘highly deferential,’ and when the

two apply in tandem, review is ‘doubly’ so.” Harrington, 562 U.S. at
105 (citations omitted). “When § 2254(d) applies, the question is not

whether counsel’s actions were reasonable. The question is whether

there    is   any   reasonable   argument   that   counsel   satisfied
Strickland’s deferential standard.” Id.

        That being said, decisions as to what evidence to present and

whether to call certain witnesses are presumed to be matters of

trial strategy. When making strategic decisions, counsel’s conduct

must be reasonable. Roe v. Flores-Ortega, 528 U.S. 470, 481 (2000);

see also Wiggins, 539 U.S. at 522–23. The failure to call witnesses
or present other evidence constitutes ineffective assistance of

counsel only when it deprives a defendant of a substantial defense.

Chegwidden v. Kapture, 92 F. App’x 309, 311 (6th Cir. 2004);

Hutchison v. Bell, 303 F.3d 720, 749 (6th Cir. 2002).

        Petitioner asserts that the trial counsel was ineffective for

failing to file and present the alibi defense. Petitioner provides a

copy of a letter written from trial counsel to appellate counsel

regarding the alibi defense. The letter states that the supposed alibi

defense was brought to trial counsel’s attention well after the

circuit court arraignment and after Petitioner had information as
                                  18
to the dates of the offenses. It states that counsel recalled speaking

with Petitioner about the alibi and explains why the alibi defense

could not be pursued. The letter also indicates that counsel had

ethical concerns regarding the alibi defense. See 7/14/14 letter from
Keith E. Moir to F. Randall Karfonta.

     The Michigan Court of Appeals considered this claim on direct

appeal and denied relief. The court explained in relevant part:

     Although trial counsel did not articulate in his letter to
     appellate counsel the explanation he gave to defendant
     as to "why we could not pursue an alibi defense," counsel
     did state that he had "ethical concerns" about it. The
     circumstances surrounding trial counsel's handling of
     Pulda support that counsel adequately investigated the
     potential witness before making a strategic decision not
     to call Pulda as a witness. There is nothing to support
     that counsel acted deficiently in making this decision
     and we will not second-guess the decision on appeal. See
     People v. Dixon, 263 Mich App 393, 398, 688 NW2d 308
     (2004) (quotation marks and citations omitted)
     ("Decisions regarding what evidence to present and
     whether to call or question witnesses are presumed to
     be matters of trial strategy, which we will not second-
     guess with the benefit of hindsight."). In short,
     defendant was not denied the effective assistance of
     counsel.
Lammi, 2015 WL 5440233 at *7.

     The state court’s decision is neither contrary to Supreme

Court precedent nor an unreasonable application of federal law or

the facts. The record indicates that counsel’s performance was not


                                 19
deficient. Counsel was aware of the alibi defense, investigated that

defense, and had legitimate reasons not to present the defense. In

particular, counsel chose not to present the alibi defense because

the alibi was brought to his attention after the circuit court
arraignment and, after Petitioner had information as to the dates

of the offenses and because he had ethical concerns about the

veracity of the alibi and legitimacy of the defense.
      Counsel’s decision not to call Petitioner’s employer as an alibi

witness due to concerns about timing and credibility was

reasonable under the circumstances. See, e.g., Stadler v. Berghuis,

483 F. App’x 173, 176–77 (6th Cir. 2012) (counsel’s decision not to

pursue an alibi defense was reasonable given concerns about family

members' credibility). Counsel may have also believed that
contesting the prosecution’s case and casting doubt on the

credibility of prosecution's primary witness, who was a drug addict,

would be more effective than presenting an alibi defense which

could be subject to significant challenge. See, e.g., Hale v. Davis, 512

F. App’x 516, 522 (6th Cir. 2013) (stating that sometimes it may be

“better to try to cast pervasive suspicion of doubt” by challenging

the prosecution’s case than to “strive to prove a certainty that

exonerates”). The fact that counsel’s strategy was ultimately

unsuccessful does not mean that counsel was ineffective. See Moss

v. Hofbauer, 286 F.3d 851, 859 (6th Cir. 2002) (an ineffective
                                  20
assistance of counsel claim “cannot survive so long as the decisions

of a defendant’s trial counsel were reasonable, even if mistaken”).

Petitioner fails to establish that counsel’s performance was

deficient.
      Because both prongs of the Strickland test must be satisfied

to establish ineffective assistance, it is unnecessary to consider the

second prong. Nonetheless, the Court finds that Petitioner cannot
establish that he was prejudiced by counsel’s conduct. As previously

discussed, the prosecution presented significant evidence of

Petitioner’s guilt at trial, including the recovered heroin packets,

the lab reports, an audio tape, Ashley Weisenstein’s plea

statements, and testimony from Detective Tyler Leslie and the

informant. Given such evidence and testimony, there is no
reasonable probability that the outcome would have been different

had the alibi defense been presented at trial. Petitioner fails to

establish that trial counsel erred or that he was prejudiced by

counsel’s conduct. He also fails to establish that he was deprived of

a substantial defense or a fundamentally fair trial. Habeas relief is

not warranted on this claim.

V.    Conclusion

      For the reasons stated, the Court concludes that Petitioner is

not entitled to federal habeas relief on his claims.


                                 21
      Accordingly, the Court DENIES and DISMISSES WITH

PREJUDICE the petition for a writ of habeas corpus.

      Before Petitioner may appeal, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A
certificate of appealability may issue only if the petitioner makes “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When a federal court denies relief on the merits,

the substantial showing threshold is met if the petitioner

demonstrates that reasonable jurists would find the court’s

assessment of the constitutional claim debatable or wrong. Slack v.
McDaniel, 529 U.S. 473, 484–85 (2000). “A petitioner satisfies this

standard by demonstrating that . . . jurists could conclude the issues

presented are adequate to deserve encouragement to proceed
further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner

makes no such showing.           Accordingly, the Court DENIES a

certificate of appealability.
      Lastly, the Court DENIES Petitioner leave to proceed in

forma pauperis on appeal as an appeal from the Court’s decision

cannot be taken in good faith. See FED. R. APP. P. 24(a).
IT IS SO ORDERED.


Dated: March 29, 2019           s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE

                                   22
